                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

IN RE: AMERICAN MEDICAL SYSTEMS, INC.
PELVIC SUPPORT SYSTEMS
PRODUCTS LIABILITY LITIGATION                                            MDL 2325

Dorothy Escobedo v. American Medical Systems, Inc.                2:14-cv-027303

                     MEMORANDUM OPINION AND ORDER

      Pending is a Motion to Dismiss Plaintiff Dorothy Escobedo’s Complaint with

Prejudice for Failure to Comply with Pre-Trial Order #274, filed March 13, 2019.

[ECF No. 12]. Plaintiff has not responded to this motion or any of the other various

motions on the docket. The court finds, pursuant to Rules 16 and 37 of the Federal

Rules of Civil Procedure and after weighing the factors identified in Wilson v.

Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), plaintiff Dorothy

Escobedo should be dismissed without prejudice for failure to serve a completed

Plaintiff Fact Sheet in compliance with the court’s previous pretrial and other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 12] is

GRANTED in part to the extent AMS seeks dismissal of Ms. Escobedo and DENIED

in part insofar as AMS seeks dismissal with prejudice. The court ORDERS that

plaintiff’s case is dismissed without prejudice and stricken from the docket.
      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:     June 12, 2019




                                           2
